Abatement Order filed July 1, 2015




                                         In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-15-00389-CV
                                 ____________

                         In the Interest of J.N.G., a Child


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-02369J


                              ABATEMENT ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant’s brief was due
June 29, 2015, but has not been filed.

      On June 17, 2015, this court ordered appointed counsel, William M.
Thursland, to file a brief on or before June 29, 2015. No brief was filed.
Accordingly, we issue the following order.

      We ORDER the judge of the 315th District Court to immediately conduct a
hearing to determine (1) the reason for the failure to file a brief; (2) whether
appellant desires to continue this appeal; and (3) if appellant desires to continue the
appeal, a date certain when appellant’s brief will be filed. The judge shall appoint
new appellate counsel for appellant if necessary. The judge shall see that a record
of the hearing is made, shall make findings of fact and conclusions of law, and
shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. The transcribed record of
the hearing and supplemental clerk’s record shall be filed with the clerk of this
court on or before July 21, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

      If appellant’s brief is filed before the date set for the hearing, the appeal will
be reinstated and the trial court need not hold a hearing.



                                    PER CURIAM